The action was brought in the justice's court to recover the sum of $175, the proceeds of a negotiable note.  At the trial in the Superior Court the judge ruled that the action was necessarily in tort and that the justice had no jurisdiction, and dismissed it. The plaintiff appealed.
The facts are sufficiently stated in the opinion of the Court.
For jurisdictional purposes, the record discloses these facts: The plaintiff Webb agreed with his tenant, Manning, to become responsible for a horse which the tenant, for farm purposes, was to buy from one of the dealers in Tarboro. Manning opened negotiations with the defendant Fountain for the purchase of a horse, which negotiations did not result in a completed trade, but only in a trade on trial, (19)  and by which Manning had the right to return the horse in a reasonable time, if found to be unsatisfactory. The horse proved unsatisfactory and was returned by the said Manning to the defendant Fountain within a reasonable time, without plaintiff's knowledge.  In the meantime, while the horse was in the possession of the said Manning, the defendant Fountain represented to the plaintiff Webb that he had made sale of the horse to Manning for $175, and procured Webb to *Page 15 
execute his promissory negotiable note, with interest, payable in the fall. The defendant negotiated the note, presumably for full value, before maturity, and the plaintiff has fully paid it. We think that his Honor erred in assuming that the action was in tort and that the justice had no jurisdiction.  When the defendant solicited and accepted the negotiable note, he took it as so much cash and upon an implied contract that he would return it in case the trade with the tenant Was not effected.  The plaintiff does not allege a fraudulent intent or a knowingly false representation upon the part of the defendant.  He sues for money had and received, upon the allegation that there has been an entire failure of consideration.
The plaintiff, even if a tort had been committed, growing out of a fraudulent and false representation, had a right to waive it and sue for money had and received.  Such an action is ex contractu and not ex delicto.Winslow v. White, 66 N.C. 432; Bullinger v. Marshall, 70 N.C. 526. Upon this theory it has been held that where defendant wrongfully took into his possession timber logs of plaintiff and sold them end received the money, the plaintiff might waive the tort and sue for the money.  TimberCo. v. Brooks, 109 N.C. 700.  E converso, it has been held, when the breach of contract involves a tort, that the complaining party may waive the contract and recover damages for the tortious injury.  Bowers v. R. R.,107 N.C. 722.
The judgment of the Superior Court is reversed and the cause remanded for trial.
Error.
Cited: Stroud v. Ins. Co., 148 N.C. 56.
(20)